cca_2013080211135852 id uilc number release date from sent friday august am to cc bcc subject re request for informal advice -- taxpayers intend to videotape seizure hi ------- the consensus among the folks you emailed who were in the office yesterday does not differ from what we discussed there is nothing that we are aware of that would bar a taxpayer from videotaping a seizure occurring in his home as promised though i did email the br ------ practice group asking if anyone knows of any statutory provision code or otherwise reg or whatnot that prohibits the videotaping of a seizure on the taxpayer’s property i’ve gotten no affirmative responses but if something comes up between now and monday i’ll definitely let you know there is one thing worth mentioning there are provisions that criminalize forcibly assaulting resisting opposing impeding intimidating or interfering with a federal employee engaged in the performance of official duties usc and corruptly or by force or threats_of_force endeavoring to intimidate or impede any federal employee acting in an official capacity under the code sec_7212 but peacefully videotaping the seizure would not fun afoul of these provisions and there is nothing indicated thus far that suggests that the tp is not going to act peacefully if you would like to discuss this further please contact me have a good weekend
